CHARLES J. SCHUCK, Judge.
From the record as submitted to us in this claim it appears that on September 7, 1944, while working on a secondary-road in Doddridge county, known as No. 17, said work or grading being carried on by the employees of the state road department, a small section of pipe was uncovered in the said road, not removed from the highway but allowed to pro'trude therefrom, seemingly a hazard to the traveling public. Claimant’s automobile, while being driven over the said portion of the said road under repair, struck the said pipe damaging his tire and tube and causing him to be obliged to expend the sum of $16.75 for repairs to the automobile. The report as submitted shows that the workmen employed in grading the said road passed over the said pipe but did not remove it, notwithstanding the fact that it was a hazard to travel at the time.
The state road commission recommends payment, and this recommendation is concurred in by the attorney general’s office through his assistant, W. Bryan Spillers.
We, therefore, make an award in the sum of sixteen dollars and seventy-five cents ($16.75).